Opinion by
Tilson, J.
It was stipulated that the merchandise in question is similar in all material respects to that the subject of Armaghanian v. United States (6 Cust. Ct. 150, C. D. 451) and United States v. Armaghanian (27 C. C. P. A. 170, C. A. D. 81). At the trial in the case at bar three witnesses testified for the plaintiff and two for the defendant, but the additional testimony was found not to change the factual situation from that in the two cases heretofore decided. Therefore, following-the cases cited, certain of the merchandise in question was held dutiable at only 30 percent under paragraph 1205 and T. D. 48093, as silk bolting,cloth, not specially provided for, as claimed.